Citation Nr: 0630391	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-41 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to additional Dependency and Indemnity 
Compensation (DIC) pursuant to 38 U.S.C.A. § 1311 (a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  He died in December 1993.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in which the RO denied entitlement to an increase in 
DIC benefits pursuant to 38 U.S.C.A. § 1311 (enhanced DIC).  

The appellant testified before the RO in September 2004 and 
before the Board in December 2005.  The appeal was previously 
before the Board in February 2005, at which time the Board 
remanded the case for additional development.  That 
development has been completed and the case returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran died in December 1993.  

2.  The appellant is in receipt of DIC.

3.  In September 2000, the Board granted entitlement to 
accrued benefits based on a claim of total disability 
evaluation due to individual unemployability (TDIU) pending 
at the time of the veteran's death.

4.  In a March 1985 rating decision, the RO denied a claim of 
TDIU; notification to the veteran was not proper because it 
did not include notification of the right to appeal, and the 
decision was not final.

5.  The veteran was entitled to TDIU for a continuous period 
of at least eight years immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC are met. 38 
U.S.C.A. § 1311 (West 2002); 38 C.F.R. § 3.5(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) applies in this case.  
38 U.S.C.A. § 5100 et seq. (West 2002).  VCAA applies to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  The VCAA enhanced VA's 
duty to assist a claimant in developing facts pertinent to 
his claim, and expanded VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of 
claim development.  VA promulgated regulations that implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present 
case, it is the Board's conclusion that this does not 
preclude the Board from adjudicating the appellant's claim.  
This is so because the Board is taking action favorable to 
the veteran; a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993), Mayfield v. Nicholson, 19 Vet. App. 
103, 120-21 (2005); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992). 

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2002).  The amount of DIC 
payable shall be increased if at the time of the veteran's 
death he was in receipt of or was entitled to receive 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding his death.  Only periods in 
which the veteran was married to the surviving spouse shall 
be considered in making that determination. 38 U.S.C.A. § 
1311(a)(2) (West 2002); 38 C.F.R. § 3.5(e) (2002).

The Board notes that, subsequent to the appellant's August 
2002 claim for enhanced DIC, the regulations pertaining to 
the definition of "entitled to receive" have been revised as 
the result of multiple court cases.  See 38 C.F.R. § 3.10, as 
amended by Dependency and Indemnity Compensation: Surviving 
Spouse's Rate; Payments Based on Veteran's Entitlement to 
Compensation for Service-Connected Disability Rated Totally 
Disabling for Specified Periods Prior to Death, 70 Fed Reg. 
72,211 (Dec. 2, 2005); 38 C.F.R. § 20.1106 (2005); Hatch v. 
Principi, 18 Vet. App. 527 (2004).  Because the appellant's 
claim was submitted prior to the regulatory revisions, her 
claim must be adjudicated by applying the law previously in 
effect.  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005) 
(VA does not have statutory authority to make any regulation 
retroactive that restricts entitlement).

According to the law in effect in August 2002, a claimant 
pursuing enhanced DIC benefits under 38 U.S.C. § 1311(a)(2) 
had the right to obtain a determination as to whether the 
deceased veteran hypothetically would have been entitled to 
receive compensation based on a total disability rating for a 
continuous period of at least eight years immediately 
preceding death.  See Hix v. Gober, 12 Vet. App. 138, 141 
(1999), aff'd 225 F.3d 1377 (Fed. Cir. 2000).

Factual Background

The veteran died in December 1993.  At his death he was 
service connected for sinusitis, rated as 30 percent 
disabling, and bronchial asthma, rated as 30 percent 
disabling.  His combined service connected disability rating 
was 50 percent.  The RO granted service connection for the 
cause of the veteran's death, and the appellant was awarded 
DIC benefits.  

In a September 2000 decision, the Board granted entitlement 
to accrued benefits based on a claim of entitlement to TDIU 
that was pending at the time of the veteran's death.  

The Board cited the following relevant regulation, in effect 
at the time of the veteran's death, to support the finding 
that the veteran met the requirement for a grant of TDIU:  

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only 
one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
the following will be considered as one disability: (1) 
disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral 
factor, if applicable, (2) disabilities resulting from 
common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a 
prisoner of war. It is provided further that the 
existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded 
where the percentages referred to in this paragraph for 
the service- connected disability or disabilities are 
met and in the judgment of the rating agency such 
service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be 
considered substantially gainful employment.  For 
purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as 
the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found 
basis (includes but is not limited to employment in a 
protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds 
the poverty threshold. Consideration shall be given in 
all claims to the nature of the employment and the 
reason for termination. It is the established policy of 
VA that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra- schedular 
consideration all cases of veterans who are unemployable 
by reason of service-connected disabilities, but who 
fail to meet the percentage standards set forth in 
§ 4.16(a).  The rating board will include a full 
statement as to the veteran's service-connected 
disabilities, employment history, educational and 
vocational attainment and all other factors having a 
bearing on the issue.  38 C.F.R. § 4.16.

The Board further noted that while the veteran's sinusitis 
was correctly rated, after a review of the evidence, the 
level of severity of the veteran's bronchial asthma warranted 
a 60 percent disability rating pursuant to the criteria in 
effect prior to October 7, 1996 under which a 60 percent 
evaluation was appropriate for severe bronchial asthma with 
frequent attacks (one or more attacks weekly), marked dyspnea 
on exertion between attacks with only temporary relief by 
medication; or preclusion of more than light manual labor.  
38 C.F.R. § 4.96, Diagnostic Code 6602 (1996).  Accordingly, 
a combined disability evaluation of 70 percent was warranted 
and he met the minimum schedular requirement set forth in 38 
C.F.R.§ 4.16.  

Further, the Board noted that the evidence showed that the 
veteran was unemployable.  In statements of October 1979 and 
August 1980, Dr. A. G. Finlay, a private physician, indicates 
that the veteran was totally disabled for gainful occupation 
because of chronic asthma, arteriosclerotic heart disease, 
residuals of a myocardial infarction, peripheral vascular 
disease, sinusitis, pulmonary emboli, and emphysema.  A 
February 1981 statement from Dr. Porch indicated that the 
veteran was unable to work due to a "severe heart and lung 
problem."  Similarly, in December 1983 and October 1984, Dr. 
Porch indicated that the veteran was unable to work due to 
chronic obstructive pulmonary disease, coronary artery 
disease, and emphysema.  In a December 1983 statement, Dr. 
John W. Boggess opined the veteran was unable to work because 
of symptomatology related to chronic obstructive pulmonary 
disease, coronary artery disease, peripheral vascular 
disease, and emphysema.

A May 1987 statement from Dr. Boggess indicated that veteran 
had cor pulmonale and remained totally and permanently 
disabled for gainful employment.  A May 1989 statement from 
Dr. Porch indicated that the veteran had a history of 
arteriosclerotic heart disease with myocardial infarction, 
chronic obstructive pulmonary disease, and pulmonary emboli.  
Dr. Porch indicated that during the past 10 years, the 
veteran's shortness of breath and smothering from COPD had 
increased to the point that he became totally disabled from 
working.  An October 1989 statement from Dr. Boggess 
indicated that the veteran had a history of myocardial 
infarction, arteriosclerotic cardiovascular disease, chronic 
obstructive pulmonary disease, and pulmonary emboli.  Dr. 
Boggess opined that the veteran was totally and permanently 
disabled from any gainful employment.  In an October 1989 
statement, Dr. Robert Haden opined that the veteran was 
unable to work due to emphysema, hypertension, and heart 
trouble.

The Board further noted that while the veteran's 
unemployability had been attributed to nonservice connected 
conditions in combination with his sinusitis and bronchial 
asthma, the evidence did not show to what extent his non-
service connected disabilities impaired his ability to seek 
and maintain employment.  However, it was clear that the 
veteran's respiratory disabilities substantially contributed 
to his unemployability, and given the benefit of the doubt, 
the criteria for entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities were met, as the 
percentage criteria set forth in 38 C.F.R. § 4.16 were met, 
and the evidence showed that the veteran's service connected 
respiratory disabilities significantly contributed to his 
unemployability.  In rendering this finding, the Board noted 
that in his May 1989 letter Dr. Porch appeared to relate the 
veteran's unemployability solely to the veteran's pulmonary 
disability.

In a July 2003 rating decision, the RO implemented the above 
decision of the Board, and noted that the effective date of 
the entitlement was March 8, 1989, the date of receipt of the 
veteran's claim for TDIU.  

However, the Board notes that in reviewing the claims file, 
the RO denied entitlement to TDIU in a March 1985 rating 
decision.  Although a letter is contained in the claims file 
addressed to the veteran and notifying the veteran of the 
decision, it did not include any notification of the 
veteran's rights to appeal this determination to the Board by 
filing a notice of disagreement as required under 38 C.F.R. 
§ 3.103(f).  As such, the Board finds that this decision 
never became final.  38 C.F.R. § 3.104.  Thus, the veteran's 
claim was still pending at the time he sent his letter in 
March 9, 1989, which was accepted by the RO as a new claim 
for TDIU.

Having already determined in the July 2003 rating decision on 
appeal that the veteran was entitled to a grant of TDIU as of 
March 9, 1989, the only remaining question is whether he was 
entitled to TDIU as of December 1985, 8 years prior to his 
death.  

In answering this question, the Board notes an October 2001 
letter by J. Boggess, M.D., in which he states that based on 
his review of the claims file the veteran was totally 
disabled and unemployable for a continuous period of more 
than eight years immediately preceding his death.  

During the above mentioned time frame 
[the veteran] experienced debilitating 
shortness of breath and was not capable 
of even the lightest manual labor.  My 
opinion based on the medical records is 
that [the veteran's] pulmonary disability 
caused him to be unemployable for a 
period of more than eight years prior to 
his death . . ."

While not relying solely on the above opinion, as this was 
not part of the claims file at the time of the veteran's 
death, the Board finds that there is sufficient evidence 
already in the claims file to support a finding of TDIU for 
the eight years prior to the veteran's death.  As such, the 
requirements of 38 U.S.C.A. § 1311(a)(2) are met, and the 
appellant is entitled to DIC at the enhanced rate.


ORDER

Entitlement to enhanced DIC benefits under the provisions of 
38 U.S.C.A. § 1311 is granted.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


